OPINION — AG — ** NO FUND WARRANTS — OKLAHOMA DEVELOPMENT AUTHORITY — PURCHASE ** A SCHOOL DISTRICT 'MAY' ENTER INTO A CONTRACT FOR NOT GREATER THAN ONE YEAR WITH THE OKLAHOMA DEVELOPMENT AUTHORITY WHEREBY THE AUTHORITY PURCHASES, FROM BANKS HAVING OBTAINED THEM IN THE ORDINARY COURSE OF BUSINESS, NONPAYABLE WARRANTS ISSUED BY THE SCHOOL DISTRICT AND WHICH ARE PAYABLE FROM APPROPRIATIONS FOR THE FISCAL YEAR IN WHICH THEY WERE ISSUED. ALTHOUGH SUCH A CONTRACT CANNOT BE MORE THAN ONE YEAR, IT MAY INCLUDE AN OPTION TO RENEW SO LONG AS THE EXERCISE OF THAT OPTION BELONGS TO THE SCHOOL DISTRICT. (REVENUE BONDS, SCHOOLS DISTRICT, WARRANTS, NONPAYABLE WARRANTS, OBLIGATIONS, CREDITOR — DEBTOR RELATIONSHIP, CONTRACT) CITE: 60 Ohio St. 176 [60-176] — 60 Ohio St. 180.3 [60-180.3] 60 Ohio St. 176 [60-176], 60 Ohio St. 179 [60-179] 62 Ohio St. 471 [62-471] — 62 Ohio St. 480 [62-480], 62 Ohio St. 476 [62-476], 62 Ohio St. 477 [62-477], 62 Ohio St. 480 [62-480], 62 Ohio St. 482 [62-482], 62 Ohio St. 551 [62-551], 62 Ohio St. 475 [62-475], 62 Ohio St. 479 [62-479], 68 Ohio St. 2482 [68-2482] — 68 Ohio St. 24113 [68-24113], 68 Ohio St. 2482 [68-2482] 68 Ohio St. 2499 [68-2499], 70 Ohio St. 5-135 [70-5-135], 70 Ohio St. 5-135 [70-5-135](I), ARTICLE X, SECTION 14, ARTICLE X, SECTION 15, ARTICLE X, SECTION 26 (GEORGE R. BARR JR)